         Case 1:20-cr-00330-AJN Document 237
                                         233 Filed 04/22/21 Page 1 of 1




                                                                4/22/21
                                                                               SIGRID MCCAWLEY
                                                                      Email:smccawley@bsfllp.com
                                                                        Telephone: (954) 356-0011


                                       April 22, 2021


VIA ECF                                                          Because remote access is available for
                                                                 tomorrow and because no electronic
Honorable Judge Alison J. Nathan                                 devices may be used in the courtroom
                                                      4/22/21
United States District Court                                     or overflow rooms, Dkt. No. 214, to
Southern District of New York                                    the extent the request is for tomorrow's
40 Foley Square, Room 906                                        arraignment, that request is denied.
New York, NY 10007                                               Counsel may renew their application in
                                                                 advance of future proceedings.
       Re:     United States v. Ghislaine Maxwell                SO ORDERED.
               Case No. 20 Cr. 330 (AJN)

Dear Judge Nathan,
      Minor Victim-2 respectfully request that this Court will allow attorneys, Sigrid McCawley
and David Boies to bring to the Courthouse, a Personal Electronic Device and a General-Purpose
Computing Device for all scheduled hearings and the jury trial in the above-styled case.
        Minor Victim-2 has attached the Electronic Device General Purpose form as Exhibit A
hereto. Counsel will comply with the obligations and restrictions imposed pursuant to Standing
Order M10-468, as Revised.


                                    Sincerely,
                                    /s/ Sigrid McCawley

                                    Sigrid McCawley, Esq.
